In a proceeding, inter alia, to validate the election of officers of a residential cooperative corporation, the petitioner Robert Valdes Clausell appeals (1) from an order of the Supreme Court, Queens County (Mattone, R.), dated February 3, 1999, which denied his motion to disqualify the attorney for Joachim W. Voss, Lauren Lekoski, Ashok Gaba, Liisa Lunden, and 87-10 51st Avenue Owners Corp., (2) from an order of the same *622court, dated September 28, 1999, which granted the motion of Summit House Associates, Spire Management, Ron J. Horowitz, Richard Job, Harold Reichel, Leonard Schwartz, and Irving Aaron "to limit his participation in proceedings conducted before the Referee unless he appeared by counsel, and (3), as limited by his brief, from so much of an order of the same court, dated December 20, 1999, as postponed the election of the board of directors of 87-10 51st Avenue Owners Corp.
Ordered that the appeals are dismissed, without costs or disbursements.
The appeals from the intermediate orders must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeals from the orders are brought up for review and have been considered on the appeal from the judgment (see Matter of Voss v 87-10 51st Ave. Owners Corp., 292 AD2d 622 [decided herewith]; CPLR 5501 [a] [1]). Ritter, J.P., O’Brien, Crane and Cozier, JJ., concur.